Case: 09-30735     Document: 00511055652          Page: 1    Date Filed: 03/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 18, 2010

                                     No. 09-30735                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ANTHONY DANNA,

                                                   Plaintiff - Appellant
v.

TERRY APPLE; DONALD TUSA; JAMES DOUSAY; LLOYD SCALLAN;
HUBERT GRAVES,

                                                   Defendants - Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CV-541


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        The district court’s judgment is affirmed. That court had jurisdiction of
the case with the federal claim. If an amendment had been allowed, jurisdiction
would have remained. Plaintiffs made no response to defendants’ motion for
summary judgment and the judgment was granted three months later.
Plaintiffs claim no error of that.
        AFFIRMED.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.